Filed 3/10/22 Estate of Ladley CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----



 Estate of SUSAN RAE LADLEY, Deceased.                                                         C090827


 DAWN AKEL, as Personal Representative, etc.,                                    (Super. Ct. No. SP20170021)

                    Petitioner,

           v.

 ROBERT A. LEWIS et al.,

                    Claimants and Appellants;

 MARGARET SANFORD,

                    Claimant and Respondent.

         This appeal concerns the distribution of real property from the estate of Susan Rae
Ladley (Susan). Susan died intestate and without issue in 2017. She was survived by
five siblings; appellants Robert A. Lewis, Debra L. Cane, Julia L. Askew, Steven R.
Lewis, and Lynette K. McAliney (together, Susan’s siblings).




                                                             1
        Susan was predeceased by her husband of 31 years, Carl Edward Ladley (Carl).
Carl had three surviving children from a previous marriage; respondent Margaret Sanford
(Sanford), Kelly Marie Gherardi, and Brian Alan Ladley (together, Carl’s children).1
        Carl’s children and Susan’s siblings asserted competing interests in Susan’s
estate.2 Among other things, Carl’s children and Susan’s siblings each claimed
entitlement to real property in South Lake Tahoe (the South Lake Tahoe property).
Carl’s children and Susan’s siblings agreed to have the trial court determine the proper
entitlement to and distribution of the South Lake Tahoe property and other assets in
Susan’s estate based on the papers. Following briefing and evidentiary submissions, the
trial court ordered the South Lake Tahoe property distributed to Carl’s children pursuant
to Probate Code section 6402.5, subdivision (f)(4).3 Susan’s siblings appeal, arguing the
trial court misapplied the statute. Susan’s siblings also argue the trial court misapplied
Family Code section 2581. We disagree and affirm.
                                   I. BACKGROUND
        Carl purchased the South Lake Tahoe property while single in 1977, taking title in
his name alone as an unmarried man. Susan purchased real property in Sparks, Nevada
in 1980 (the Sparks property), taking title in her name alone as a single woman.4
        Susan and Carl married in 1983. Carl maintained title to the South Lake Tahoe
property in his name and would continue to do so for the next 17 years.



1   Another son, Bard Edwin Ladley, predeceased Carl without issue.
2 Sanford appears to have acted as a representative for the interests of Carl’s children.
For ease of reference, we shall refer to Sanford’s pleadings and positions as those of
“Carl’s children.”
3   Undesignated statutory references are to the Probate Code.
4 The Sparks property was sold in July 2015, and the trial court ordered the proceeds of
the sale distributed to Susan’s siblings.

                                              2
       Carl executed two deeds on March 24, 2000: a quitclaim deed and a joint tenancy
deed. The quitclaim deed was recorded on March 28, 2000, and transferred title from
Carl to “Carl Edward Ladley and Susan Rae Ladley, husband and wife.” The joint
tenancy deed was recorded the same day and transferred title from Carl to “Carl Edward
Ladley and Susan Rae Ladley, husband and wife, the grantee(s), as joint tenants with
rights of survivorship.”
       On June 25, 2004, Carl executed an interspousal transfer grant deed transferring
title to the South Lake Tahoe property from “Carl Edward Ladley, a married man” to
“Carl Edward Ladley and Susan Rae Ladley, Husband and Wife.” The deed was
recorded as document number 2004-0053752-00 on July 2, 2004, at 8:00 a.m. Also, on
June 25, 2004, Carl and Susan executed an interspousal transfer grant deed transferring
title to the South Lake Tahoe property from “Carl Edward Ladley and Susan Rae Ladley,
Husband and Wife” to “Carl Edward Ladley, a married man as his sole and separate
property.” The deed was recorded as document number 2004-0053753-00 on July 2,
2004, at 8:00 a.m.5
       Carl died on May 13, 2015, at the age of 86. He was survived by Susan and three
children (Carl’s children), who were the issue of his previous marriage. Carl’s will,
executed in 1984, bequeathed his entire estate to Susan. He never changed the will.
       Susan died intestate on May 24, 2017, at the age of 65. Susan was survived by
Susan’s siblings; she had no children of her own.
       Dawn Akel was appointed as personal representative of Susan’s estate. On May
31, 2018, Akel filed a petition to determine persons entitled to distribution of the property



5 Carl’s children presented evidence that the interspousal transfer grant deed recorded as
document number 2004-0053752-00 was recorded in error. Susan’s siblings, for their
part, argued the deeds were erroneously recorded in reverse order. The trial court found
that it was unnecessary to decide which deed was currently operative, and Susan’s
siblings do not appear to challenge that finding.

                                             3
of Susan’s estate pursuant to section 11700. Carl’s children and Susan’s siblings filed
statements of interest pursuant to section 11702 in July and August 2018.
         By stipulation of the parties, the trial court determined the proper entitlement to
and distribution of assets in Susan’s estate based on submitted pleadings, declarations,
and requests for judicial notice, rather than live testimony. The trial court determined
that Carl’s children were entitled to the South Lake Tahoe property, Susan’s siblings
were entitled to the Sparks property, and the parties were each entitled to a 50 percent
interest in other personal property not relevant here. This appeal followed.
                                       II. DISCUSSION
A.       Timeliness of Appeal
         We begin with the argument, advanced by Carl’s children, that we should dismiss
this appeal as untimely. We conclude the appeal is timely.
         California Rules of Court, rule 8.104(a)(1)6 requires that a party file a notice of
appeal on the earliest of the following dates: “(A) 60 days after the superior court clerk
serves on the party filing the notice of appeal a document entitled ‘Notice of Entry’ of
judgment or a file-endorsed copy of the judgment, showing the date either was served; [¶]
(B) 60 days after the party filing the notice of appeal serves or is served by a party with a
document entitled ‘Notice of Entry’ of judgment or a file-endorsed copy of the judgment,
accompanied by proof of service; or [¶] (C) 180 days after entry of judgment.” (Rule
8.104(a)(1)(A) - (C).)
         The trial court filed a proposed statement of decision on July 26, 2019, and the
clerk of the court served the proposed statement of decision on July 29, 2019. The
proposed statement of decision became final on August 13 or August 14, 2019.7 (Rule


6    All rule references are to the California Rules of Court.
7 Carl’s children filed a “notice of entry of statement of decision” asserting that the
proposed statement of decision became final on August 14, 2019; however, they argue in

                                                4
3.1590(g).) Carl’s children served a “notice of entry of statement of decision” on
September 6, 2019. Susan’s siblings filed a notice of appeal on November 4, 2019,
indicating they were appealing from an order or judgment entered on August 14, 2019.
No minute order or entry of judgment is reflected in the record.
       There must be an appealable order or judgment for us to hear an appeal. (Jennings
v. Marralle (1994) 8 Cal.4th 121, 126.) “The general rule is that a statement or
memorandum of decision is not appealable. [Citations.] The rule’s practical justification
is that courts typically embody their final rulings not in statements of decision but in
orders or judgments. Reviewing courts have discretion to treat statements of decision as
appealable when they must, as when a statement of decision is signed and filed and does,
in fact, constitute the court’s final decision on the merits.” (Alan v. American Honda
Motor Co., Inc. (2007) 40 Cal.4th 894, 901.) The trial court’s statement of decision
resolved all the issues between the parties and appears to have been intended as a final
decision on the merits. No party suggests otherwise. As such, we exercise our discretion
to treat the statement of decision as the appealable, final judgment in this matter. (Ibid.)
       Carl’s children suggest the time to appeal began on July 29, 2019, when the
superior court clerk served the proposed statement of decision. However, the record does
not contain evidence showing the clerk mailed either a “notice of entry” or a file-stamped
copy of the judgment to Susan’s siblings. (See Alan v. American Honda Motor Co., Inc.,
supra, 40 Cal.4th at p. 905 [rule 8.104(a)(1) did not apply because court clerk’s mailing
did not contain either a document entitled “notice of entry” or a file-stamped copy of the
judgment].) The record shows only that the clerk mailed a copy of a proposed statement
of decision under rule 3.1590, which was subject to objections and nonbinding. (Rule


their respondents’ brief that the proposed statement of decision became final on August
13, 2019. Susan’s siblings, for their part, argue that the statement of decision became
effective on August 8, 2019. We need not concern ourselves with these discrepancies, as
they are immaterial to our resolution of the question presented.

                                              5
3.1590(b) [“The tentative decision does not constitute a judgment and is not binding on
the court”].) Although we have exercised our discretion to treat the final statement of
decision as the judgment (Alan v. American Honda Motor Co., Inc., supra, at p. 901),
Carl’s children do not direct us to any authority that would allow us to treat a proposed
statement of decision as an appealable, final judgment, and we decline to so.
Accordingly, we conclude that rule 8.104(a)(1)’s 60-day appeal period does not apply.
       Carl’s children next suggest the time to appeal began on August 13 or 14, 2019,
when the proposed statement of decision became final. But even assuming the statement
of decision became an appealable, final judgment on August 13 or 14, 2019, the notice of
appeal would still be timely. Rule 8.104(a)(1)(B) provides that the 60-day appeal period
begins with the service of “a document entitled ‘Notice of Entry’ of judgment or a filed-
endorsed copy of the judgment.” Carl’s children served a “notice of entry of statement of
decision” on September 6, 2019. Assuming without deciding the “notice of entry of
statement of decision” was sufficient to trigger the time to appeal, Susan’s siblings filed
their notice of appeal within 60 days, and thus, the appeal was timely. (Rule
8.104(a)(1)(B).) Accordingly, we have jurisdiction to consider Susan’s siblings’ appeal.
B.     Standard of Review
       A judgment is presumed correct on appeal, and “all intendments and presumptions
are indulged in favor of its correctness.” (In re Marriage of Arceneaux (1990) 51 Cal.3d
1130, 1133.) “In reviewing a judgment based upon a statement of decision following a
bench trial, we review questions of law de novo. [Citation.] We apply a substantial
evidence standard of review to the trial court’s findings of fact. [Citation.] Under this
deferential standard of review, findings of fact are liberally construed to support the
judgment and we consider the evidence in the light most favorable to the prevailing party,
drawing all reasonable inferences in support of the findings.” (Thompson v. Asimos
(2016) 6 Cal.App.5th 970, 981.) “ ‘Statutory interpretation is a question of law that we
review de novo.’ ” (Jenkins v. Teegarden (2014) 230 Cal.App.4th 1128, 1138.)

                                              6
C.      Section 6402.5
        Because she died intestate, Susan’s estate was subject to the laws of intestate
succession. (§ 6400 [“Any part of the estate of a decedent not effectively disposed of by
will passes to the decedent’s heirs” under the laws governing intestate succession]; see
also Estate of Shellenbarger (2008) 169 Cal.App.4th 894, 898 [“the Legislature has, in
essence, written a ‘default statutory will’ for those who die without a will”].) Section
6402.5 embodies “California’s unique intestate succession scheme under which a
significant portion of the decedent’s estate may pass to the decedent’s in-laws rather than
the decedent’s blood relatives.” (Estate of Newman (1994) 25 Cal.App.4th 472, 477
(Newman) [construing former section 229, an antecedent to section 6402.5].) “It is based
on the feudal doctrine of descent of ancestral property which distributes the intestate’s
property according to its origin or source of acquisition.” (Ibid.) “The purpose of the in-
law inheritance statutes was to prevent all of the property jointly owned by the spouses
from passing to the heirs of one spouse solely because that spouse survived the other.”
(Estate of Nereson (1987) 194 Cal.App.3d 865, 870.) Instead, the Legislature sought to
“effectuate a theory of distribution in which the source of the property’s acquisition is
controlling.” (Newman, supra, at p. 486; see also Estate of Luke (1987) 194 Cal.App.3d
1006, 1015 [observing “the legislative intent that intestate succession should reflect the
decedent’s contribution to the estate”].)
        Section 6402.5, subdivision (a) provides that, when a decedent has no surviving
spouse or issue, and the decedent’s predeceased spouse died no more than 15 years
before the decedent, real property attributable to the decedent’s predeceased spouse
passes to the predeceased spouse’s surviving issue.8 Susan died within 15 years of Carl.


8   Section 6402.5, subdivision (a) provides in pertinent part:

  “(a) For purposes of distributing real property under this section if the decedent
had a predeceased spouse who died not more than 15 years before the decedent

                                               7
She had no children and does not appear to have remarried following Carl’s death.
Section 6402.5, subdivision (a) thus provides that Carl’s children are entitled to that
portion of Susan’s estate “attributable to” Carl. (Ibid.) The question presented, then, is
whether the South Lake Tahoe property was “attributable to” Carl.
           To answer this question, we turn again to the words of the statute. Section 6402.5,
subdivision (f) provides a four-part definition of the phrase, “the ‘portion of the
decedent’s estate attributable to the decedent’s predeceased spouse.’ ” That definition
includes: “Any separate property of the predeceased spouse which came to the decedent
by gift, descent, or devise of the predeceased spouse or which vested in the decedent
upon the death of the predeceased spouse by right of survivorship.” (§ 6402.5, subd.
(f)(4).)
           The trial court found the South Lake Tahoe property was originally Carl’s separate
property, and each of the deeds affecting the property appeared to be properly executed
and represented a valid transmutation for the purposes of asset characterization. (Fam.
Code, § 852, subd. (a); Civ. Code, § 1091.) Susan’s siblings do not challenge any of
these findings. Instead, they argue the trial court’s reliance on section 6402.5,
subdivision (f)(4) was misplaced because Susan acquired an interest in the South Lake
Tahoe property by way of a transfer for consideration, and not by gift, descent, or devise.
We are not persuaded.
           Susan’s siblings make much of the fact that the form deeds transferring the South
Lake Tahoe property from Carl to Carl and Susan recite that they were made “for the


and there is no surviving spouse or issue of the decedent, the portion of the
decedent’s estate attributable to the decedent’s predeceased spouse passes as
follows:

    “(1) If the decedent is survived by issue of the predeceased spouse, to the
surviving issue of the predeceased spouse; if they are all of the same degree of
kinship to the predeceased spouse they take equally, but if of unequal degree those
of more remote degree take in the manner provided in Section 240.”

                                                8
consideration of Ten Dollars ($10.00) and other valuable considerations” and “FOR A
VALUABLE CONSIDERATION, receipt of which is hereby acknowledged.” They
accuse the trial court of ignoring the recitals, but the statement of decision shows the
court considered them and found them to be nondispositive. The statement of decision
observes that such recitals are “standard boilerplate language common in most deeds,”
and indicates the trial court weighed them against other evidence—namely, the absence
of any transfer tax payment or contract of sale—to conclude there was “insufficient
evidence to support a transmutation for consideration.” We will not second guess the
trial court’s weighing of the evidence.
       Susan’s siblings direct our attention to Civil Code sections 1614 and 1615. (Civ.
Code, §§ 1614 [“A written instrument is presumptive evidence of a consideration”] and
1615 [“The burden of showing a want of consideration sufficient to support an instrument
lies with the party seeking to invalidate or avoid it”].) They fault the trial court for
ignoring the statutory presumption of consideration and failing to place the burden on
Carl’s children to rebut the presumption. These arguments fail.
       Civil Code section 1614 establishes a rebuttable presumption of consideration.
(Rancho Santa Fe Pharmacy, Inc. v. Seyfert (1990) 219 Cal.App.3d 875, 884 [“the
presumption of consideration under section 1614 affects the burden of producing
evidence and not the burden of proof”]; Evid. Code, § 604 [“The effect of a presumption
affecting the burden of producing evidence is to require the trier of fact to assume the
existence of the presumed fact unless and until evidence is introduced which would
support a finding of its nonexistence, in which case the trier of fact shall determine the
existence or nonexistence of the presumed fact from the evidence and without regard to
the presumption”].)
       Rebuttable presumptions are evidence and as such can be weighed by the trier of
fact. (In re Marriage of Mix (1975) 14 Cal.3d 604, 611-612; Laird v. T.W. Mather, Inc.
(1958) 51 Cal.2d 210, 221; Weil v. Weil (1951) 37 Cal.2d 770, 788.) A disputable

                                               9
presumption may be rebutted by evidentiary facts. It is for the trier of fact to determine
whether the proffered evidence outweighs the presumption. (In re Marriage of Mix,
supra, at pp. 611-612; Weil v. Weil, supra, at p. 788; Olson v. Olson (1935) 4 Cal.2d 434,
437-438; In re Marriage of Friedman (2002) 100 Cal.App.4th 65, 72-73; McDonald v.
Hewlett (1951) 102 Cal.App.2d 680, 688.) The finding a rebuttable presumption has
been overcome will not be reversed on appeal if supported by substantial evidence. (In re
Marriage of Mix, supra, at pp. 611-612; Weil v. Weil, supra, at p. 788; In re Marriage of
Friedman, supra, at pp. 72-73.)
       The trial court’s statement of decision indicates the court considered the recitals of
consideration in the deeds but found Carl’s children rebutted the presumption with
evidence that no documentary transfer tax was paid, and no contract of sale made. That
determination was supported by substantial evidence, including the deeds themselves.
Susan’s siblings suggest the trial court misallocated the burden of production by allowing
Carl’s children to rely on the absence of evidence of consideration. But Susan’s siblings
ignore the deeds, which show on their face that no transfer tax was imposed. The trial
court could have found from the deeds alone that Carl’s children carried their burden to
show that the transfers were not made for consideration. Substantial evidence thus
supports the trial court’s determination that Carl’s children sufficiently rebutted the
presumption.
       Susan’s siblings argue the trial court failed to give due consideration to evidence
(in the form of another deed) showing that Susan transferred a joint tenancy interest in
the Sparks property to Carl in 1997. They argue the evidence supports an inference of
mutual consideration, in that Susan may have transferred an interest in the Sparks
property to Carl in exchange for him transferring an interest in the South Lake Tahoe
property to her. The statement of decision confirms the trial court considered—and
rejected—this argument, finding that, “without explicit evidence of a mutual transfer of
interests between the [South Lake Tahoe] Property and the [Sparks] Property, the three-

                                             10
year time difference between transfers does not support a finding of mutual
consideration.” As before, we decline to second guess the trial court’s evaluation of the
evidence.
       Having concluded that substantial evidence supports the trial court’s determination
that Carl’s children overcame the presumption, we also conclude that substantial
evidence supports the court’s application of section 6402.5, subdivision (f)(4). As
previously discussed, the evidence was undisputed that Carl acquired the South Lake
Tahoe property as an unmarried man and held title as his separate property for much of
his marriage to Susan. Although Susan held joint tenancy and tenancy in common
interests in the South Lake Tahoe property over the years, Carl’s children sufficiently
rebutted the presumption that she paid consideration for such interests, raising an
inference that Susan acquired the property by gift, descent, or devise. (§ 6402.5, subd.
(f)(4).) That inference was supported by evidence that Susan transferred her interest in
the South Lake Tahoe property back to Carl in 2004, and Carl held title as his separate
property until he died in 2015, leaving his entire estate to Susan. From this evidence,
which we deem substantial, the trial court could reasonably conclude the South Lake
Tahoe property began and ended as Carl’s separate property, which Susan ultimately
acquired by gift, descent, or devise. (Ibid.; see also Newman, supra, 25 Cal.App.4th at
pp. 486-487 [the source of the property is controlling, regardless of whether the property
is transmuted into community property before the death of the predeceased spouse].)
Substantial evidence thus supports the application of section 6402.5, subdivision (f)(4).
D.     Family Code Section 2581
       Susan’s siblings also argue the trial court misapplied Family Code section 2581.
Any error was manifestly harmless.
       Susan’s siblings argued in the trial court that the South Lake Tahoe property began
as Carl’s separate property and was transmuted into separate property interests of Carl
and Susan during the course of his marriage to Susan. The statement of decision, in an

                                            11
apparent response to this argument, invokes Family Code section 2581 for the
proposition that property held in joint title by a married couple is presumptively
community property. (Fam. Code, § 2581 [property acquired during marriage presumed
to be community property for the purpose of division of property on dissolution of
marriage or legal separation].) Susan’s siblings observe that Family Code section 2581
applies only “on dissolution of marriage or legal separation of the parties,” neither of
which applies here. We do not disagree. But the trial court’s analysis does not depend
upon Family Code section 2581 in any outcome determinative sense, and Susan’s
siblings do not even attempt to explain how they could have been prejudiced by the
single reference to an inapt statute. We therefore reject the claim of error.
                                   III. DISPOSITION
       The judgment is affirmed. Respondent is entitled to recover her costs on appeal.
(Rule 8.278(a)(1) & (2).)
                                                      /S/

                                                  RENNER, J.


We concur:

/S/

MAURO, Acting P. J.

/S/

DUARTE, J.




                                             12